TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00277-CR


Christopher Raymon Poteete, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. D-1-DC-08-206948, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N
 
Christopher Raymon Poteete filed a pro se notice of appeal in this cause.  The trial
court has certified that there has been no conviction or judgment, and that the cause remains pending
in the district court.  The appeal is dismissed.


				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   June 17, 2009
Do Not Publish